Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 3

 

Dated as of August 7, 2019

 

to

 

CREDIT AGREEMENT

 

Dated as of March 1, 2017

 

THIS AMENDMENT NO. 3 (this “Amendment”) is made as of August 7, 2019 by and
among Mesa Laboratories, Inc., a Colorado corporation (the “Borrower”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent’), under that
certain Credit Agreement dated as of March 1, 2017 by and among the Borrower,
the other Loan Parties from time to time party thereto, the Lenders and the
Administrative Agent (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain amendments to the Credit Agreement;
and

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.             Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended to delete the
stricken text (indicated in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated in the same manner as the
following example: double-underlined text) as set forth on Exhibit A hereto (the
“Amended Credit Agreement”).

 

2.             Conditions of Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Required Lenders and the
Administrative Agent.

 

(b)           The Administrative Agent shall have received payment of its
reasonable and documented out-of-pocket expenses (including reasonable
out-of-pocket fees and expenses of counsel for the Administrative Agent) in
connection with this Amendment.

 

3.             Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants as follows:

 

--------------------------------------------------------------------------------



 

(a)           This Amendment and the Amended Credit Agreement constitute legal,
valid and binding obligations of the Borrower, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(b)           As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents are true and correct with the same effect as though made on and
as of the date hereof (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date is true and correct
only as of such specified date).

 

4.             Reference to and Effect on the Credit Agreement.

 

(a)           Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other loan document shall mean and be a
reference to the Amended Credit Agreement.

 

(b)           The Credit Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)           Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(d)           This Amendment is a Loan Document.

 

5.             Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York.

 

6.             Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

7.             Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

 

MESA LABORATORIES, INC.,

 

 

as the Borrower

 

 

 

 

 

 

 

 

By:

/s/ John Sakys

 

 

Name:

John Sakys

 

 

Title:

Chief Financial Officer

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 1, 2017

Mesa Laboratories, Inc.

 

--------------------------------------------------------------------------------



 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually as a Lender and as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Kristin L. Gubler

 

 

Name:

Kristin L. Gubler

 

 

Title:

Authorized Signer

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 1, 2017

Mesa Laboratories, Inc.

 

--------------------------------------------------------------------------------



 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Teddy Koch

 

 

Name:

Teddy Koch

 

 

Title:

Director

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 1, 2017

Mesa Laboratories, Inc.

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Amendments to Credit Agreement

 

[Attached]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

CONFORMED COPY

Incorporating Amendment No. 1, dated January 12, 2018 and

Amendment No. 2, dated June 4, 2019

 

 

 

 

 

J.P.Morgan

 

CREDIT AGREEMENT

 

dated as of

 

March 1, 2017

 

among

 

MESA LABORATORIES, INC.,

 

The other Loan Parties Party Hereto,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 

 

 

--------------------------------------------------------------------------------



 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation at any time of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were neither (i) directors of the Borrower on the
date of this Agreement nor (ii) nominated or appointed by the board of directors
of the Borrower; or (c) the acquisition of direct or indirect Control of the
Borrower by any Person or group; or (d) the occurrence of a change in control,
or other similar provision, as defined in any agreement or instrument evidencing
any Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing), including,
without limitation, the occurrence of a fundamental change or similar event,
howsoever defined, under any indenture governing any Permitted Convertible
Notes.

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, rules, guideline, requirement or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the U.S. or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

“Charges” has the meaning assigned to such term in Section 9.18.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment or a Term Loan Commitment and (c) any Lender, refers
to whether such Lender is a Revolving Lender or a Term Lender.

 

5

--------------------------------------------------------------------------------



 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that any debt security that is convertible into or
exchangeable for any capital stock of the Borrower (including, for the avoidance
of doubt, any Permitted Convertible Notes) shall not constitute Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any

 

9

--------------------------------------------------------------------------------



 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Statements” has the meaning assigned to such term in Section 5.01.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the sum of
(i) Consolidated EBITDA for such period, minus (ii) Taxes paid in cash during
such period, minus (iii) Unfinanced Capital Expenditures during such period,
minus (iv) Restricted Payments made in cash during such period, to (b) the sum
of (i) Consolidated Interest Expense for such period plus (ii) scheduled
principal payments on Indebtedness actually made during such period, plus
(iii) without duplication of the foregoing clause (b)(ii), any other principal
payments in respect of Permitted Convertible Notes actually made during such
period.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” means (i) with respect to the Borrower, the Specified
Ancillary Obligations and (ii) with respect to any Subsidiary Guarantor, the
Secured Obligations, and, in each case, all costs and expenses including,
without limitation, all court costs and reasonable attorneys’ and

 

11

--------------------------------------------------------------------------------



 

its discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.

 

“Issuing Bank Sublimit” means, as of the Effective Date, (i) $2,500,000, in the
case of Chase and (ii) in the case of any other Issuing Bank, such amount as
shall be designated to the Administrative Agent and the Borrower in writing by
such Issuing Bank; provided that any Issuing Bank shall be permitted at any time
to increase or reduce its Issuing Bank Sublimit upon providing five (5) days’
prior written notice thereof to the Administrative Agent and the Borrower.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit F.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a Lender hereunder pursuant to an Assignment
and Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.

 

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, including the Existing Letters of Credit, and the term “Letter of
Credit” means any one of them or each of them singularly, as the context may
require.

 

“Leverage Ratio” means, on any date, the ratio of (a) the sum of
(i) Consolidated Total Funded Indebtedness on such date, minus (ii) Unrestricted
Cash in excess of $10,000,000 on such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ended on or most recently prior to
such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on page LIBOR01 of the Reuters screen that
displays such rate or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as shall be selected by the Administrative
Agent in its reasonable discretion (in each case, the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, (x) if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes

 

14

--------------------------------------------------------------------------------



 

$5,000,000 for such single Acquisition and (ii) when taken together with the
aggregate consideration paid in respect of all other Permitted Acquisitions
consummated in reliance upon this proviso, does not exceed $10,000,000 during
the term of this Agreement;

 

(f)                                   if such Acquisition is an acquisition of
the Equity Interests of a Person, such Acquisition is structured so that the
acquired Person shall become a wholly-owned Subsidiary of a Loan Party pursuant
to the terms of this Agreement;

 

(g)                                  if such Acquisition is an acquisition of
assets, such Acquisition is structured so that a Loan Party shall acquire such
assets;

 

(h)                                 if such Acquisition is an acquisition of
Equity Interests, such Acquisition will not result in any violation of
Regulation U;

 

(i)                                     if such Acquisition involves a merger or
a consolidation involving any Loan Party, such Loan Party shall be the surviving
entity (provided that any such merger or consolidation involving the Borrower
shall result in the Borrower as the surviving entity);

 

(j)                                    no Loan Party shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation, or other
matters) that could have a Material Adverse Effect;

 

(k)                                 in connection with an Acquisition of the
Equity Interests of any Person, all Liens on any property of such Person shall
be terminated unless the Administrative Agent and the Lenders in their sole
discretion consent otherwise, and in connection with an Acquisition of the
assets of any Person, all Liens on such assets shall be terminated;

 

(l)                                     all actions required to be taken with
respect to any newly acquired or formed wholly-owned Subsidiary of a Loan Party
required under Section 5.13 shall have been taken; and

 

(m)                             the Borrower shall have delivered to the
Administrative Agent the final executed documentation relating to such
Acquisition promptly following the consummation thereof.

 

“Permitted Convertible Notes” means any unsecured notes, and unsecured notes
issued in exchange therefor, by the Borrower that are convertible into shares or
units of Equity Interests of the Borrower or cash or any combination of cash and
Equity Interests; provided that Permitted Convertible Notes may only be issued
so long as (i) both immediately prior to and after giving effect (including on a
pro forma basis) thereto, (A) no Default or Event of Default shall exist or
would result therefrom and (B) the Borrower is in compliance (on a pro forma
basis) with the financial covenants set forth in Section 6.12, (ii) such
Permitted Convertible Notes mature after, and do not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
181 days after the latest Maturity Date in effect at such time (it being
understood that neither (x) any provision requiring an offer to purchase or a
right to call such Permitted Convertible Notes at, as of, or after, a designated
date or otherwise as a result of change of control, asset sale, other
fundamental change or other event nor (y) any early conversion of such Permitted
Convertible Notes in accordance with the terms thereof shall violate the
foregoing restriction), (iii) such Permitted Convertible Notes are not
guaranteed by any Subsidiary of the Borrower, (iv) the covenants applicable to
such Permitted Convertible Notes are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
this Agreement (as reasonably determined by the Administrative Agent) (for the
avoidance of doubt, the conversion related provisions of the Permitted
Convertible Notes shall not be applicable for this clause (iv)) and (v) any
cross-default or cross-acceleration event of default (each howsoever defined)
provision

 

19

--------------------------------------------------------------------------------



 

contained therein that relates to indebtedness or other payment obligations of
any Loan Party (such indebtedness or other payment obligations, a “Cross-Default
Reference Obligation”) contains a cure period of at least thirty (30) calendar
days (after written notice to the issuer of such Permitted Convertible Notes by
the trustee or to such issuer and such trustee by holders of at least 25% in
aggregate principal amount of such Permitted Convertible Notes then outstanding)
before a default, event of default, acceleration or other event or condition
under such Cross-Default Reference Obligation results in an event of default
under such cross-default or cross-acceleration provision.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII; and

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the U.S.
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the U.S.), in each case maturing within one year from the
date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
bankers’ acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized

 

20

--------------------------------------------------------------------------------



 

“Specified Property” means each of (i) the property located at 12100 West Sixth
Avenue, Lakewood, CO 80228 and (ii) the property located at 625 Zoot Way,
Bozeman, MT 59718.

 

“Statement” has the meaning assigned to such term in Section 2.18(g).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower or of any
other Loan Party, as applicable.

 

“Subsidiary Guarantor” means the Borrower’s Material Domestic Subsidiaries party
hereto as Subsidiary Guarantors as of the Effective Date and any other Material
Domestic Subsidiary that becomes a party to this Agreement pursuant to a Joinder
Agreement.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement;
provided further that any debt security that is convertible into or exchangeable
for any capital stock of the Borrower (including, for the avoidance of doubt,
any Permitted Convertible Notes) shall not constitute a Swap Agreement.

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor),

 

24

--------------------------------------------------------------------------------



 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made in cash during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans or Swingline Loans; it being
understood and agreed that, to the extent any Capital Expenditures are financed
with Revolving Loans or Swingline Loans, such Capital Expenditures shall be
deemed Unfinanced Capital Expenditures). For avoidance of doubt, through and
including the fiscal quarter ending March 31, 2017, up to $18,000,000 in the
aggregate of construction costs with respect to the property located at 625 Zoot
Way, Bozeman, MT 59718 that are paid or reimbursed with proceeds of any
Indebtedness will not be considered Unfinanced Capital Expenditures hereunder.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unrestricted Cash” means, at any time, the aggregate amount of unrestricted
cash maintained by the Borrower and its Domestic Subsidiaries that are Loan
Parties at such time in deposit accounts that are (i) located in the United
States and (ii) not subject to any Liens other than Liens arising under the Loan
Documents and Liens permitted under Section 6.02(f).

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be

 

26

--------------------------------------------------------------------------------



 

weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Obligations or any of the other Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

 

(g)                                  Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(h)                                 Indebtedness of any Loan Party in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

 

(i)                                     Indebtedness of any Person that becomes
a Subsidiary after the date hereof; provided that (i) such Indebtedness exists
at the time such Person becomes a Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Subsidiary and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (j),
together with any Refinance Indebtedness in respect thereof permitted by clause
(f) above, shall not exceed $2,500,000 at any time outstanding; and

 

(j)                                    other unsecured Indebtedness in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding.;
and

 

(k)                                 Permitted Convertible Notes in an aggregate
principal amount not exceeding $200,000,000 at any time outstanding.

 

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

 

(a)                                 Liens created pursuant to any Loan Document;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof and set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(d)                                 Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such Liens secure Indebtedness permitted by Section 6.01(e), (ii) such Liens
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of the Borrower or any Subsidiary;

 

(e)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Loan Party after the date
hereof prior to the time such Person becomes a Loan Party; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Loan

 

69

--------------------------------------------------------------------------------



 

(b)                                 investments in existence on the date hereof
and described in Schedule 6.04;

 

(c)                                  investments made by the Borrower and the
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(i) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Security Agreement (subject to the limitations applicable to Equity
Interests of a Material Foreign Subsidiary referred to in Section 5.13) and
(ii) the aggregate amount of investments by Loan Parties in Subsidiaries that
are not Loan Parties (together with outstanding intercompany loans permitted
under Section 6.04(d) and outstanding Guarantees permitted under
Section 6.04(e)) shall not exceed $5,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

 

(d)                                 loans or advances made by any Loan Party to
any Subsidiary and made by any Subsidiary to a Loan Party or any other
Subsidiary, provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under Section 6.04(c) and outstanding Guarantees permitted under
Section 6.04(e)) shall not exceed $5,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

 

(e)                                  Guarantees constituting Indebtedness
permitted by Section 6.01 (other than Permitted Convertible Notes), provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (ii) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (ii) to the proviso to
Section 6.04(d)) shall not exceed $5,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

 

(f)                                   loans or advances made by a Loan Party to
its employees on an arms-length basis in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $250,000 in the aggregate at any
one time outstanding;

 

(g)                                  notes payable, or stock or other securities
issued by Account Debtors to a Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

 

(h)                                 investments in the form of Swap Agreements
permitted by Section 6.07;

 

(i)                                     investments of any Person existing at
the time such Person becomes a Subsidiary of the Borrower or consolidates or
merges with the Borrower or any Subsidiary (including in connection with a
Permitted Acquisition), so long as such investments were not made in
contemplation of such Person becoming a Subsidiary or of such merger;

 

(j)                                    investments received in connection with
the disposition of assets permitted by Section 6.05;

 

(k)                                 investments constituting deposits described
in clauses (c) and (d) of the definition of the term “Permitted Encumbrances”;

 

(l)                                     Permitted Acquisitions; and

 

71

--------------------------------------------------------------------------------



 

within 90 days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset.

 

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (including, without limitation, commodity or foreign currency
exchange exposure) (other than those in respect of Equity Interests of the
Borrower or any Subsidiary), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

 

(a)                                 No Loan Party will, nor will it permit any
Subsidiary to, declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

 

(i)                                     the Borrower may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock;

 

(ii)                                  Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests;

 

(iii)                               consistent with past practice, the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries; and

 

(iv)                              consistent with past practice and subject to
any increases approved by the board of directors of the Borrower, the Borrower
may declare and pay cash dividends with respect to its Equity Interests so long
as no Event of Default shall have occurred and be continuing or shall result
therefrom after giving pro forma effect thereto; provided, that if such cash
dividends are funded with Indebtedness permitted hereunder, the Borrower shall
be in compliance with the financial covenants set forth in Section 6.12 both
before and immediately after giving effect (including giving effect on a pro
forma basis) to the payment of such dividends and the incurrence of such
Indebtedness.

 

(b)                                 No Loan Party will, nor will it permit any
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

 

(i)                                     payment of Indebtedness created under
the Loan Documents;

 

(ii)                                  payment of regularly scheduled interest
and principal payments as and when due in respect of any Indebtedness permitted
under Section 6.01, other than (x) payments in respect of Subordinated
Indebtedness prohibited by the subordination provisions thereof and (y) payments
in respect of Permitted Convertible Notes;

 

(iii)                               refinancings of Indebtedness to the extent
permitted by Section 6.01; and

 

73

--------------------------------------------------------------------------------



 

(iv)                              payment of secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness to the extent such sale or transfer is permitted by
the terms of Section 6.05.; and

 

(v)                                 with respect to any Permitted Convertible
Notes, (x) the Borrower shall be permitted to make regularly scheduled
non-default interest, coupon payments or additional interest expressly required
by the terms thereof, (y) the Borrower may convert or exchange such Permitted
Convertible Notes for any Equity Interests of the Borrower (together with cash
in lieu of any fractional interest in any unit of such Equity Interests)
pursuant to the terms of such Permitted Convertible Notes and (z) so long as at
the time thereof and immediately after giving effect (including on a pro forma
basis) thereto (1) no Default or Event of Default exists or would result
therefrom and (2) the Borrower is in compliance (on a pro forma basis) with the
financial covenants contained in Section 6.12, the Borrower may repurchase,
retire, redeem, acquire, cancel, terminate or defease such Permitted Convertible
Notes pursuant to its terms (including, without limitation, the payment of cash
in lieu of stock for the principal amount and/or conversion premium associated
with such Permitted Convertible Notes, upon conversion of such Permitted
Convertible Notes) in an aggregate principal amount not to exceed the original
principal amount thereof, plus interest; provided that the Borrower shall not
use the proceeds of any Loans for any payment, repurchase, retirement,
redemption, acquisition, cancellation, termination or defeasance permitted under
this Section 6.08(b)(v).

 

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any investment permitted by Sections
6.04(c) or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c),
(e) any Restricted Payment permitted by Section 6.08 and any other transaction
permitted by Section 6.08(b)(v), (f) loans or advances to employees permitted
under Section 6.04(f), (g) the payment of reasonable fees to directors of the
Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or its Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors.

 

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets (including,
for the avoidance of doubt, any real property), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any Equity
Interests or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the date hereof
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if

 

74

--------------------------------------------------------------------------------



 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.03
(with respect to a Loan Party’s existence), 5.08, 5.13 or 5.14, or in Article VI
or in Article X;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d)), and such failure shall continue
unremedied for a period of thirty (30) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender);

 

(f)                                   any Loan Party or any Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to (i) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness to the extent
such sale or transfer is permitted by the terms of Section 6.05;, (ii) any
requirement to deliver cash or equity securities upon conversion of Permitted
Convertible Notes, (iii) any provision requiring an offer to purchase or a right
to call Permitted Convertible Notes at, as of, or after, a designated date or
otherwise as a result of change of control, asset sale, other fundamental change
or other event or (iv) any early conversion of, or right of a holder thereof to
early convert, Permitted Convertible Notes in accordance with the terms thereof;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of a Loan Party or Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)                                     any Loan Party or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    any Loan Party or any Subsidiary shall
become unable, admit in writing its inability, or publicly declare its intention
not to, or fail generally, to pay its debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $2,500,000 shall be rendered against
any Loan Party, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall

 

76

--------------------------------------------------------------------------------